DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Larson on May 26, 2022.
	The application has been amended as follows:
1. (Currently amended) A method comprising: 
	determining a location of an unmanned aerial vehicle (UAV); at a location separate from the UAV, generating a set of two or more mission plans based on the location of the UAV, the mission plans are obtained from a plurality of stored possible mission plans, each stored possible mission plan including respective mission plan parameters, the mission plan parameters including flight plan data used by the UAV for navigation; 
	receiving a user selection of a mission plan [[oil] from the set of two or more mission plans; obtaining the mission plan parameters including the flight plan data for the selected mission plan; 
	transmitting the obtained mission plan parameters including the flight plan data from a location separate from the UAV to the UAV to configure the UAV according to the obtained mission plan parameters including the flight plan data;
	wherein generating the set of two or more mission plans based on the location of the UAV comprises: accessing a data store containing the stored possible mission plans; 
	filtering the stored possible mission plans based on the location;  
	wherein mission plan parameters include required UAV capabilities to perform the mission, and further comprising filtering the stored possible mission plans based on capabilities of the UAV in comparison to the required UAV capabilities of respective mission plan parameters; and
	wherein filtering the stored possible mission plans based on the location includes using a threshold distance from the location of the UAV and a respective starting point of a mission plan as a filter.
2. (Original) The method of claim 1, wherein determining the location of the UAV is based on receiving sensor data originating from the UAV.
Claim 3 (Cancelled)
Claim 4 (Cancelled)
Claim 5 (Cancelled)
6. (Previously presented) The method of claim 1, wherein determining the location of the UAV includes using a location of a controller of the UAV.  
7. (Previously presented) The method of claim 1, wherein generating the set of two or more mission plans includes retrieving stored possible mission plans of missions previously performed at the location.  
8. (Previously presented) The method of claim 1, wherein the flight plan data includes  a restricted area or volume in which the UAV does not have permission to navigate.  
9. (Previously presented) The method of claim 1, wherein the flight plan data includes  a set of waypoints for the UAV to navigate through.
10. (Currently amended) A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, configure the at least processor to perform operations comprising: 
	determining a location of an unmanned aerial vehicle (UAV); 
	at a location separate from the UAV, generating a set of two or more mission plans based on the location of the UAV, the mission plans are obtained from a plurality of stored possible mission plans, each stored possible mission plan including respective mission plan parameters, the mission plan parameters include flight plan data used by the UAV for navigation; receiving a user selection of a mission plan from the set of two or more mission plans; obtaining the mission plan parameters including the flight plan data for the selected mission plan; 
	3Application Serial No. 15/858,232transmitting the obtained mission plan parameters including the flight plan data from a location separate from the UAV to the UAV to configure the UAV according to the obtained mission plan parameters including the flight plan data;
	wherein generating the set of two or more mission plans based on the location of the UAV comprises: accessing a data store containing the stored possible mission plans; and filtering the stored possible mission plans based on the location;
	wherein mission plan parameters include required UAV capabilities to perform the mission, and further comprising filtering the stored possible mission plans based on capabilities of the UAV in comparison to the required UAV capabilities of respective mission plan parameters; and
	wherein filtering the stored possible mission plans based on the location includes using a threshold distance from the location of the UAV and a respective starting point of a mission plan as a filter.
11. (Previously presented) The non-transitory computer-readable medium of claim 10, wherein determining the location of the UAV is based on receiving sensor data originating from the UAV.
12.  (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Previously presented) The non-transitory computer-readable medium of claim 10, wherein determining the location of the UAV includes using a location of a controller of the UAV.  
16. (Previously presented) The non-transitory computer-readable medium of claim 10, wherein generating the set of two or more mission plans includes retrieving stored possible mission plans of missions previously performed at the location.  
17. (Previously presented) The non-transitory computer-readable medium of claim 10, wherein the flight plan data includes a restricted area or volume in which the UAV does not have permission to navigate.  
18. (Previously presented) The non-transitory computer-readable medium of claim 10, wherein the flight plan data includes a set of waypoints for the UAV to navigate through.
19. (Currently amended) A system comprising: at least one processor; 
	a storage device comprising instructions, which when executed by the at least one processor, configure the at least processor to perform operations comprising: 
	determining a location of an unmanned aerial vehicle (UAV); 
	at a location separate from the UAV, generating a set of two or more mission plans based on the location of the UAV, the mission plans are obtained from a plurality of stored possible mission plans, each stored possible mission plan including respective mission plan parameters, the mission plan parameters include flight plan data used by the UAV for navigation; 
	receiving a user selection of a mission plan from the set of two or more mission plans; 
	obtaining the mission plan parameters including the flight plan data for the selected mission plan; and 
	transmitting the obtained mission plan parameters including the flight plan data from a location separate from the UAV to the UAV to configure the UAV according to the obtained mission plan parameters including the flight plan data;
	wherein generating the set of two or more mission plans based on the location of the UAV comprises: 
	accessing a data store  containing the stored possible mission plans; and filtering the stored possible mission plans based on the location; 
	wherein mission plan parameters include required UAV capabilities to perform the mission, and further comprising filtering the stored possible mission plans based on capabilities of the UAV in comparison to the required UAV capabilities of respective mission plan parameters; and 
	wherein filtering the stored possible mission plans based on the location includes using a threshold distance from the location of the UAV and a respective starting point of a mission plan as a filter.
 20. (Previously presented) The system of claim 19, wherein determining the location of the UAV is based on receiving sensor data originating from the UAV.
Status of Claims
Claims 1-2, 6-11 and 13-20 of U.S. Application Serial No. 15/858,232 has been entered and fully considered.
Claims 1, 10 and 19 have been amended.
Claims 3-5 and 12-14 are cancelled.
Claims 1-2, 6-11 and 13-20 are currently present in the Application.
Response to Arguments
Applicant’s arguments, see Patent Board Decision - Examiner Affirmed in Part, filed 03/01/2022, with respect to 1-20 have been fully considered and are persuasive. However, an examiner’s amendment has filed to incorporate the allowable subject matter into the independent claims 1, 10, and 19.  Application’s amendment has overcome claim 35 U.S.C. § 103 rejection raised in the previous action; therefore the 35 U.S.C. § 103 rejection are hereby withdrawn.
Allowable Subject Matter
Claims 1-2, 6-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the independent claims 1, 10 and 19, the claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim feature
	wherein filtering the stored possible mission plans based on the location includes using a threshold distance from the location of the UAV and a respective starting point of a mission plan as a filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663